84 S.E.2d 903 (1954)
241 N.C. 305
Maggie Tew SMITH, Adm'x of Edna Bernice Smith, Deceased,
v.
CUMBERLAND COUNTY BOARD OF EDUCATION and North Carolina State Board of Education.
No. 668.
Supreme Court of North Carolina.
December 15, 1954.
*904 J. Shepard Bryan, Dunn, for plaintiff.
Atty. Gen. Harry McMullan, Asst. Atty. Gen. Claude L. Love, Gerald F. White, Raleigh, Member of Staff, for the State.
PER CURIAM.
We have carefully considered the evidence introduced before the hearing Commissioner and have concluded that the finding of negligence against the driver of the bus is not supported thereby. Therefore, `the defendants' exception No. 4 should have `been sustained. While the ruling of the court below on the defendants' exception with respect to the failure of the hearing Commissioner and the Full Commission to find that the deceased was guilty of contributory negligence resulted in a verdict for the defendants, we affirm the result on the ground that the evidence does not support the finding of negligence on the part of the driver of the bus rather than upon the conclusion that the deceased was contributorily negligent. As regrettable as the death of this young girl may be, we can find no legal basis for sustaining an award in favor of the plaintiff.
Modified and affirmed.